Case 17-43890-elm13 Doc 56 Filed 07/09/19        Entered 07/09/19 18:53:13    Page 1 of 3



Richard M. Weaver
State Bar No. 21010820
5601 Airport Freeway
Ft. Worth, TX 76117
817-222-1108
817-222-1168 (fax)

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IN RE:
Angel Ree Sansom,                            §         CASE NO.: 17-43890-13
                                             §
                                             §
                                             §         CHAPTER 13
                                             §
                                             §
         Debtor                              §         JUDGE Edward L. Morris


                         DEBTOR'S(S') WITNESS AND EXHIBIT LIST
                                    DATE: July 9, 2019

WITNESS LIST:

1) Angel Sansom

2) Representative from Pam Bassel's office

EXHIBIT LIST:                                          OFFERED               ADMITTED

A) Amended Debtor's Modification of Chapter 13
Plan after Confirmation 6/5/2019                       _________             ___________

B) Trustee's Objection to Debtor's Modification of
Chapter 13 Plan after Confirmation 6/11/19             __________            ___________

C) Response of First United Bank & Trust in
Opposition to Trustee's Objection to Debtor's
Modification of Chapter 13 Plan after Confirmation
6/18/19                                                __________            ___________

D) Response to Trustee's Objection to Debtor's
Modification after Confirmation 7/2/19                 __________            ___________

E) Statement in Response to Notice of Amount
Deemed Necessary to Cure Mortgage Arrears
Under L.B.R. 3002-2 5/2/19                             __________            ___________
Case 17-43890-elm13 Doc 56 Filed 07/09/19        Entered 07/09/19 18:53:13    Page 2 of 3



F) Reply to Response to Notice to Deem Mortgage
Current or, Alternatively, Notice of Amount Deemed
Necessary to Cure 5/3/19                               __________            ___________

G) Debtor's Reply to the Response to Notice of
Amount Deemed Necessary to Cure Mortgage
Arrears 7/2/19                                         __________            ___________

H) Debtor's Chapter 13 Plan 9/25/17                    __________            ___________

I) Amended 11/15/17 Debtor's Chapter 13 Plan           __________            ___________

J) Proof of Claim # 12 (First United Bank and
Trust Company) 1/29/18                                 __________            ___________

K) Trustee's Recommendation Concerning Claims
and Plan Modification if Required 4/13/18              __________            ___________

L) Trustee's Payment History for Claim 2 - First
United Bank & Trust Company (Mortgage Ongoing)         __________            ___________

M) Any other witnesses and exhibits offered timely,
  by any other parties of interest.

                                         Respectfully submitted,

                                       BY: /s/ Richard M. Weaver
                                              Richard M. Weaver
                                              State Bar No.: 21010820
                                              5601 Airport Freeway
                                              Ft. Worth, TX 76117
                                              Phone No.:(817)222-1108
Case 17-43890-elm13 Doc 56 Filed 07/09/19           Entered 07/09/19 18:53:13       Page 3 of 3



                               CERTIFICATE OF SERVICE

       Pursuant to the Local Rules of this Court, I certify under penalty of perjury on July 9,
2019, a true and exact copy of the foregoing Debtor's Witness and Exhibit List was served on all
necessary parties via the court's ECF system.



                                  s/ Richard M. Weaver
                                    Counsel for Debtor


Pam Bassel
Trustee

Abbey Dreher
Attorney for First United Bank & Trust Company

Angel Sansom
Debtor
